Title: From Benjamin Franklin to Deborah Franklin, 2 November 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Nov. 2. 1767New England Coffeehouse
Calling here this Evening I learn that a Ship is just going to New York, the Bag to be taken away in halfanhour. I have only time to assure you that I have been extreamly hearty and well ever since my Return from France; the Complaints I had before I went on that Tour, being entirely dissipated, and fresh Strength and Activity the Effects of Exercise and Change of Air, have taken their Place. I hope this will find you and Sally and all we love or that love us, and even those that don’t, as well as I am. I am told a Ship is come in this Day from Philadelphia, and I hasten home in hopes of finding some of your dear Letters. I am as ever, my dear Debby, Your affectionate Husband
B Franklin
 Endorsed: Dr. B. Franklin 2 Nov. 1767
